United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1968
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Maurice Thomas Poindexter,              * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: November 7, 2003

                                 Filed: December 1, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.


       After a bench trial, Maurice Poindexter was convicted of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Poindexter requested
that his federal sentence be ordered to run concurrently with his undischarged state
probation-revocation sentence. Rejecting that request, the district court1 imposed a



      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
120-month prison term to run consecutively to his state sentence, plus 3 years
supervised release. Poindexter appeals.

       Upon de novo review, see United States v. Ashley, 342 F.3d 850, 852 (8th Cir.
2003), we affirm the sentence imposed by the district court, see United States v.
Smith, 282 F.3d 1045, 1047-48 (8th Cir. 2002) (U.S.S.G. § 5G1.3, comment. (n.6) is
binding on federal sentencing courts and mandates that sentence imposed on
defendant for crime committed during probation must run consecutively to any
resulting sentence for probation revocation).
                       ______________________________




                                        -2-